Citation Nr: 1626151	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to July 1950.  He died in February 2012, and the appellant is his surviving spouse.  In June 2012, the RO granted the appellant's request to be substituted as the claimant in this matter.  See 38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The matter was previously before the Board in January 2015 and remanded for further development.

In February 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A Board decision issued in December 2006 denied service connection for a bilateral leg disability; the decision is final.

2.  The evidence received since the December 2006 Board decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the appellant's claim.


3.  The Veteran's peripheral vascular disease of the bilateral lower extremities was not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The January 2006 Board decision is final.  38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for peripheral vascular disease of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim for service connection for service connection for a bilateral leg disability was denied in a December 2006 Board decision.  The December 2006 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.
New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the Board's denial of this service connection claim in December 2006, new evidence has been associated with the claims file, including private treatment records and medical opinions, lay statements, a February 2009 VA examination, and an April 2016 opinion from a vascular surgeon from the Veterans Health Administration (VHA).  

The newly submitted evidence is also material.  The claim was denied in December 2006 Board decision because the Board determined the Veteran's chronic bilateral leg disability was not incurred in service, there was no evidence of continuity of symptomatology since separation, and there was no opinion linking any current disability to service.  The new evidence includes June 2008 and July 2008 letters from the Veteran's private treating physician, Jay Schorr, MD opining that the Veteran's bilateral leg condition was related to service.
The June 2008 and July 2008 nexus opinions in the private treatment records from Jay Schorr, MD provide evidence that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the appellant's claim.  It is therefore material and sufficient to reopen the previously-denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board reopens the appellant's claim of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.

II.  Service Connection Claim

The appellant contends that the Veteran's peripheral vascular disease (PVD) in his lower extremities was related to his service.  In December 2002, the Veteran reported that he injured his legs in a motor vehicle accident in service in approximately June 1947.  In a June 2003 notice of disagreement, the Veteran contended that he was in a motor pool and slipped under a light weight truck and was wedged under the rear axile and the maintenance crew had to lift the rear end to remove him from the truck.  He reported he was hospitalized for seven days, received stitches, and still had scarring from the accident and received physical therapy for his legs as they gave out randomly.  In the Veteran's April 2004 VA Form 9, he reported that he fell on his legs and was hospitalized in 1950 and the condition had worsened and he had a hard time walking and keeping balanced.  In an October 2010 statement, the Veteran contended that, at time of in-service injury, there were no tests available to assess damage to arteries.  In the January 2016 Appellant's Post-Remand Brief, the appellant's representative contended that the VA examiner did not consider the fact that the Veteran's laceration of his leg did become more severe leading to the claimed condition and did not determine if there was a preexisting condition that was aggravated by the in-service injury causing more severe complications.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

To the extent peripheral vascular disease of the bilateral lower extremities is considered a chronic disease under 38 C.F.R. § 3.309(a), service connection may also be granted on a presumptive basis if this condition manifested to a compensable degree (severe enough to be evaluated at least 10 percent disabling) within one year after military discharge.  38 C.F.R. §§ 3.307, 3.309(a) (2015).

The Veteran's July 1947 entrance examination showed no evidence of peripheral vascular disease of the bilateral lower extremities.  The entrance examination noted his cardiovascular system as normal and no musculoskeletal defects.  The Veteran's service treatment records (STRs) document an August 1948 simple partial fracture of the left foot at the fourth metatarsal head.  In October 1949, the Veteran had swelling in his left foot.  In March 1950, the Veteran was struck by a steel bar while on duty and sustained a laceration to his left lower anterior leg.  The reporting clinician documented that there was no artery or nerve involvement.  The Veteran was, however, diagnosed with cellulitis of the left lower leg and a clinician documented tenderness with moderate swelling of the foot.
The claims file contains no evidence that the Veteran's peripheral vascular disease of the bilateral lower extremities became manifest to a degree of 10 percent within one year from date of termination of such service.  The earliest post-service evidence of a leg disability is a VA treatment record which noted left leg joint pain in June 2000.  This assessment was made almost 50 years after separation from service.  The earliest evidence of a diagnosis of PVD is a December 2002 VA treatment record which noted a history of PVD.  A May 2008 private treatment record showed a diagnosis of severe peripheral vascular disease and noted that the Veteran was being admitted for femoral-popliteal bypass in an attempt to save his leg.

In June 2008 and July 2008, a non-VA physician Jay Schorr, M.D. opined that the Veteran's bilateral leg condition was more likely than not related to a service-related injury.

In February 2009, a VA examiner diagnosed PVD and anteriosclerosis obliterans of the lower extremities.  The examiner noted that the STRs document a laceration of the left leg that was sutured and healed without complications while the Veteran was on active duty, and an indication that the lacerated wound healed without complications after being sutured led the examiner to believe there is no nexus between the service-treated laceration and subsequent severe PVD of the legs.  The examiner opined that the etiology of severe PVD would not be a healed laceration of the leg unless there were severe complications that manifested soon after the initial injury and not many years later.  The examiner concluded that it is less likely as not that the Veteran's lower extremity PVD was the same as, or a result of, the reported left leg injury.  In regard to the representative's contention that the VA examiner did not determine if there was a preexisting condition, this was not addressed by the examiner as the claims file contains no evidence of a preexisting condition.  

In September 2015, the appellant submitted a statement which reported that the Veteran had bright red lesions on his shins in 1955 and numbness that affected his ability to walk by 1968.

As the February 2009 VA examiner did not address the Veteran's diagnosis of cellulitis in service or the newly submitted September 2015 statement from the appellant, the Board requested the opinion of a vascular surgeon from the VHA in February 2016.  The VHA opinion from the vascular surgeon which was received in April 2016, found that it was not likely that the Veteran's PVD was present during service, within one year of separation from service, or was caused by the in-service laceration or the metatarsal fracture he sustained in service.  To address the contention of the appellant's representative that the laceration became more severe leading to the claimed condition, the vascular surgeon specifically noted that there is no mention in the literature for either soft tissue lacerations or bone fractures as causes for PVD development.  The opinion also noted it was not likely that the Veteran's PVD was caused by the cellulitis he was diagnosed with in service and it was not likely that the Veteran's cellulitis was an early manifestation of PVD.  

The Board finds the April 2016 VHA opinion to be the most probative evidence of record as it was based on a review of the Veteran's medical records and contains clear conclusions supported by a rationale.  Although, as noted above, there is a positive nexus opinion in June 2008 and July 2008 from non-VA physician Jay Schorr, M.D, the non-VA physician did not note that service treatment records were reviewed and provided no rationale for his opinion.

Accordingly, the Board finds that service connection is not warranted for peripheral vascular disease of the bilateral lower extremities.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appellant's claim for service connection for peripheral vascular disease of the bilateral lower extremities is reopened, and, to this extent only, the appeal is granted.

Service connection for peripheral vascular disease of the bilateral lower extremities is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


